Dear Mr. Breaux:
Your request for an opinion concerning employee drug testing was forwarded to me for research and reply.  You asked the following question:
     Can a city employee receiving a positive result on a drug test ordered by the City of Lafayette have criminal charges brought against him upon termination of his employment?
The statutes that govern employee drug testing in Louisiana can be found in La. R.S. 49:1001-1015.  La. R.S. 49:1012 prohibits the disclosure of the results of drug testing to law enforcement officers to be used as evidence in a criminal prosecution.  La. R.S. 49:1012 provides:
     All information, interviews, reports, statements, memoranda or test results received by the employer through its drug testing program are confidential communications and may not be used or received in evidence, obtained in discovery, or disclosed in any public or private proceedings, except in an administrative or disciplinary proceeding or hearing.
In conclusion, because results of employee drug testing are confidential, criminal charges may not be brought against an employee due solely to a positive result on a drug test.  I hope the foregoing has adequately answered your question.  If our office can be of any further assistance, please do not hesitate to contact us.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: JULIE COLLINS Assistant Attorney General
JC:seq